Reasons for Allowance
Claims 1, 2, 5, 7, 8, 10, and 19-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a uterine manipulator, comprising: a shaft, a manipulator handle coupled to the proximal end of the shaft, an expandable intrauterine coupled to the distal end of the shaft; a cutting assembly including: a tube rotatably disposed about the shaft, a cutting handle coupled to the proximal portion of the tube, a cup coupled to the distal portion of the tube, and a retractable cutter extending distally from the cup; and an electrical connector assembly including: a handle, an electrical connector mechanically and electrically coupled between the handle and the retractable cutter external to the tube, and an actuator carried by the handle wherein manipulation of the actuator causes the retractable cutter to move between the extended and retracted position. US 9,033,977 discloses a central shaft (fig. 1, element 14), a tube 18 having a cup 12 positioned on the distal end, and a retractable cutter 26 extending from the cup. However, the cutter of ‘977 is extended from the cup by movement of element 20 (col. 4, ll. 39-55). No reasonable combination could be found to suggest adding a third handle to the device and mounting the actuator on that handle. Furthermore, no reasonable combination could be found to position the electrical connector external to the tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s claim 1 argument on page 7 that the actuator of Morozov is not positioned on a handle has been fully considered and is persuasive.  The rejection has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771       
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771